 

Exhibit 10.2

Name:

 

Number of Shares of Stock Subject to Stock Option:

 

Exercise Price Per Share:

 

Date of Grant:

 

 

ABIOMED, Inc.

SEcond AMENDED AND RESTATED 2015 OMNIBUS INCENTIVE PLAN

Non-statutory Stock Option Agreement (Executive Officer)

This agreement (this “Agreement”) evidences the grant of a stock option by
ABIOMED, Inc. (the “Company”) to the individual named above (the “Optionee”)
pursuant to and subject to the terms of the ABIOMED, Inc. 2015 Amended and
Restated Omnibus Incentive Plan (as amended from time to time, the “Plan”),
which is incorporated herein by reference.

1.Grant of Stock Option. On the date of grant set forth above (the “Date of
Grant”) the Company granted to the Optionee an option (the “Stock Option”) to
purchase, on the terms provided herein and in the Plan, up to the number of
shares of Stock set forth above (each, a “Share,” and collectively, the
“Shares”) at the exercise price per Share set forth above, in each case, subject
to adjustment pursuant to Section 7 of the Plan in respect of transactions
occurring after the date hereof.

The Stock Option evidenced by this Agreement is a non-statutory option (that is,
an option that is not to be treated as a stock option described in subsection
(b) of Section 422 of the Code).  The Optionee is an employee of the Company
and/or of one or more subsidiaries of the Company with respect to which the
Company has a “controlling interest” as described in Treas. Regs.
§1.409A-1(b)(5)(iii)(E)(1).

2.Meaning of Certain Terms.  Each initially capitalized term used but not
separately defined herein has the meaning assigned to such term in the Plan.

3.Vesting; Method of Exercise.

(a)Unless earlier terminated, forfeited, relinquished or expired, thirty-three
and one-third percent (33-1/3%) of the Stock Option shall vest on each
anniversary of the Date of Grant, with the number of Shares that vest on any
date being rounded down to the nearest whole Share and the Stock Option becoming
vested as to 100% of the Shares on the third anniversary of the Date of Grant,
provided in each case that the Optionee has remained in continuous Employment
from the Date of Grant through the applicable vesting date.

(b)Notwithstanding anything in this Agreement to the contrary, if (i) a Change
of Control occurs and (ii) on or after the Change of Control and on or before
the first anniversary of the Change of Control either (1) Optionee’s employment
is terminated without Cause or (2) Optionee terminates his or her Employment
with for Good Reason, then any unvested portion of the Stock Option shall become
immediately vested as of the date of such termination of Employment. “Good
Reason” means “Good Reason” as defined in the written employment or service
agreement with the Company or any subsidiary, to which the Optionee is a party,
or (ii) if clause (i) does not apply, then “Good Reason” shall mean the
occurrence of any of the following conditions without the Optionee’s express
consent: (A) a material diminution in the scope of the Optionee’s duties and
authority; or (B) a relocation of the Optionee’s principal place of work to a
location more than fifty (50) miles from Optionee’s current principal location
of employment (unless such new location is closer to the primary residence of
the Optionee). Notwithstanding the foregoing, the Optionee’s resignation shall
not be deemed to have occurred for “Good

 

AMERICAS 103302230

 

 

 

--------------------------------------------------------------------------------

 

Reason” unless the Optionee provides the Company with a written notice of Good
Reason termination within sixty (60) days after the occurrence of an event
giving rise to a claim of Good Reason, and the Company shall have thirty (30)
days thereafter in which to cure or resolve the behavior otherwise constituting
Good Reason, or to dispute such resignation for Good Reason and the Optionee
resigns his or her Employment as a result at the end of such thirty (30)-day
period.

(c)No portion of the Stock Option may be exercised until it vests.  Each
election to exercise any vested portion of the Stock Option will be subject to
the terms and conditions of the Plan and shall be in a form acceptable to the
Administrator signed by the Optionee (or legally appointed representative, in
the event of the Optionee’s disability) or the person or persons to whom the
Stock Option is transferred by will or the applicable laws of descent and
distribution.  Each such election must be received by the Company at its
principal office or by such other party as the Administrator may prescribe and
be accompanied by payment in full as provided in the Plan.  The exercise price
may be paid by cash or check acceptable to the Administrator or by such other
means provided for in the Plan, to the extent permitted by the
Administrator.  In the event that the Stock Option is exercised by a person
other than the Optionee, the Company will be under no obligation to deliver
Shares hereunder unless and until it is satisfied as to the authority of such
individual to exercise the Stock Option and compliance with applicable
securities laws.  Subject to Section 6(a)(4) of the Plan, the latest date on
which the Stock Option or any portion thereof may be exercised will be the 10th
anniversary of the Date of Grant (the “Final Exercise Date”).  Any portion of
the Stock Option that remains outstanding and has not been exercised by the
Final Exercise Date will thereupon immediately terminate.  Upon any earlier
termination of Employment, the provisions of Section 6(a)(4) of the Plan shall
apply.

4.Forfeiture; Recovery of Compensation.  By accepting the Stock Option, the
Optionee expressly acknowledges and agrees that his or her rights, and those of
any permitted transferee, under the Stock Option or to any Stock acquired under
the Stock Option or proceeds from the disposition thereof, are subject to
Section 6(a)(5) of the Plan (including any successor provision).  (Nothing in
the preceding sentence shall be construed as limiting the general application of
Section 8 of this Agreement.)

In furtherance of the foregoing and as a condition of eligibility for the Stock
Option granted hereunder, and participation in the Plan, the Optionee
understands and agrees that if his/her Employment with the Company terminates
for any reason (whether voluntary or involuntary), and the Optionee engages in
any Prohibited Activity (as defined below) within two years after such
termination, the Optionee will repay to the Company the economic value of the
Stock Option, which results or resulted from the Optionee’s exercise at any time
after the date which is twelve months prior to the date of the Optionee’s
termination of Employment.  For purposes hereof, the economic value to be repaid
is the market price per share at the time of exercise or vesting over the
exercise price (if any) per share, multiplied by the number of shares so
exercised or vested, without regard to any subsequent market price decrease or
increase, reduced by any statutory income taxes paid by the Optionee with
respect to income recognized in connection with any exercise or vesting.  For
purposes hereof, the economic value with respect to any Stock Option exercised
or vested during a period in which the Optionee is an employee of the Company
shall be presumed to be the amount reported as employment income by the
Company.  For any period after the Optionee has ceased to be an employee of the
Company, the economic value shall be calculated by using the high and low price
on the date of exercise and vesting, unless there is actual price information
available.

A.The Optionee engages in a Prohibited Activity if he/she:

(i)directly, for his/her own account or for any other person, as agent,
employee, officer, director, trustee, consultant, owner, partner, or
shareholder, or any other capacity:

(ii)hires or attempts to hire or assist any other person in hiring or attempting
to hire any employee of the Company; or

 

AMERICAS 103302230

2

 

 

--------------------------------------------------------------------------------

 

(iii)encourages or assists any other person in encouraging any director,
officer, employee, agent, consultant or any other person affiliated with the
Company to terminate or alter his/her or its relationship with the Company; or

(iv)encourages or assists any other person in encouraging any customer or
supplier of the Company to terminate or alter its relationship with the Company;
or

(v)sells or markets or assists any other person in selling or marketing any
product or service that competes, directly or indirectly with any product or
service manufactured, sold or under development by the Company at the time the
Optionee’s Employment with the Company is terminated (to include the Company’s
service of providing specialized clinical education and training to healthcare
professionals in the interventional cardiology space); or

(vi)researches, develops or manufactures or assists any other person in
researching, developing or manufacturing any product or service that competes
with any product or service conceived, manufactured, sold or under development
by the Company at the time the Optionee’s Employment with the Company is
terminated.

B.In order to assure that the Optionee does not breach any of the foregoing
provisions, the Optionee agrees that for a period of two (2) years following the
termination of his/her Employment with the Company, he/she will not accept
Employment with, advise, provide consulting services to or acquire any interest
in (other than an investment interest of less than 5% of the total outstanding
shares of a publicly traded company) any business that directly or indirectly
competes with any product or service manufactured, sold or under development by
the Company or that utilizes or benefits from the same type of training provided
by the Company without first obtaining the Company’s written consent.  Such
businesses include, but are not necessarily limited to MAQUET Cardiovascular,
LLC (The Getinge Group),  Abbott Laboratories, Edwards Life Sciences,
Cardiovascular Systems, Inc. (CSI), Procyrion, Inc., The Terumo Group, Fresenius
Medical Care, Zoll Medical Corp., Boston Scientific, Medtronic PLC, LivaNova PLC
(Cardiac Assist, Inc.), Magenta Medical Ltd., Hemovent GmbH and ALung
Technologies, Inc. and any group, division or subsidiary of any of the
foregoing. The Company shall be permitted to withhold such consent in its sole
discretion, unless the Optionee and the prospective employer are able to provide
the Company with assurances reasonably satisfactory to the Company in its sole
discretion that the Optionee will not be assisting the prospective employer in
any of the prohibited endeavors listed in paragraph A. above.

5.Transfer of Stock Option.  The Stock Option may not be transferred except at
death in accordance with Section 6(a)(3) of the Plan.

6.Taxes.  

(a)The exercise of the Stock Option will give rise to “wages” subject to
withholding. The Optionee expressly acknowledges and agrees that the Optionee’s
rights hereunder, including the right to be issued shares of Stock upon the
exercise of the Stock Option (or any portion thereof), are subject to the
Optionee promptly paying, or in respect of any later requirement of withholding
being liable promptly to pay at such time as such withholdings are due, to the
Company in cash (or by such other means as may be acceptable to the
Administrator in its discretion) all taxes required to be withheld, if any (the
“Withholding Obligation”).  

(b)By accepting this Award, the Optionee hereby acknowledges that the Company
will hold back whole shares of Stock otherwise deliverable pursuant to this
Agreement, as applicable, having a Fair Market Value sufficient to satisfy the
Withholding Obligation (but not in excess of the applicable minimum statutory
withholding obligations or such greater amount that would not result in adverse
accounting consequences to the Company).

 

AMERICAS 103302230

3

 

 

--------------------------------------------------------------------------------

 

7.Form S-8 Prospectus.  The Optionee acknowledges that he or she has received
and reviewed a copy of the prospectus required by Part I of Form S-8 relating to
shares of Stock that may be issued pursuant to the exercise of the Stock Option
under the Plan.

8.Acknowledgments.  By accepting the Stock Option, the Optionee agrees to be
bound by, and agrees that the Stock Option is subject in all respects to, the
terms of the Plan.  In the event of any conflict between the terms of this
Agreement and the Plan, the terms of the Plan shall control.  The Optionee
further acknowledges and agrees that (a) the signature to this Agreement on
behalf of the Company is an electronic signature that will be treated as an
original signature for all purposes hereunder and (b) such electronic signature
will be binding against the Company and will create a legally binding agreement
when this Agreement is countersigned by the Optionee.

[The remainder of this page is intentionally left blank]

 

 

AMERICAS 103302230

4

 

 

--------------------------------------------------------------------------------

 

Executed as of the [●] day of [MONTH], [YEAR].

Company:

ABIOMED, INC.

By:

Name:

Title:

Optionee:

 

Name:

Address

 

 

 

AMERICAS 103302230

 

 

 